Citation Nr: 0721461	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1974 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

This matter was before the Board in April 2005 and was then 
remanded for further development.  Specifically, the Board 
remanded the case in order for the RO to obtain the veteran's 
service medical records, which have been obtained and are 
associated with the claims folder.


FINDING OF FACT

The evidence that PTSD is etiologically related to the 
veteran's period of service is at least in relative 
equipoise.


CONCLUSION OF LAW

PTSD was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that she is entitled to service connection 
for PTSD.  Specifically, the veteran argues that PTSD is the 
result of in-service personal assault.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  If the veteran 
did not serve in combat, alleged stressors must be 
corroborated by service records or other credible supporting 
evidence.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

VA recognizes that because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  To service connect 
PTSD, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, rather that there be at least an 
approximate balance of positive and negative evidence that it 
occurred.  If the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  M21-1, 
Part III, 5.14(d).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a stressor 
are (but are not limited to):  (a) Visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; (b) Sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; (c) Lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; (d) Changes in 
performance and performance evaluations; (e) Lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; (f) Increased 
or decreased use of prescription medications; (g) Increased 
use of over-the-counter medications; (h) Evidence of 
substance abuse such as alcohol or drugs; (i) Increased 
disregard for military or civilian authority; (j) Obsessive 
behavior such as overeating or undereating; (k) Pregnancy 
tests around the time of the incident; (l) Increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
Unexplained economic or social behavior changes; (n) 
Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
(o) Breakup of a primary relationship.  Id.

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.  Id. 

In the instant case, the veteran claims that she was sexually 
assaulted and harassed, both physically and verbally, on 
several occasions during her period of service.

The veteran's service records are negative for any 
indications that the veteran reported sexual assault or 
harassment, and the veteran does not assert that she made any 
such report.  Service personnel records dated from June 1974 
to January 1981 indicate consistently excellent performance 
reviews.  Service medical records indicate repeated treatment 
for chest pain, minor muscle pain and injuries, diarrhea, 
vomiting and nausea, and gastritis.  However, service medical 
records are negative for any diagnoses of or treatment for 
PTSD or any mental condition.

VA medical treatment records dated from April 1998 to 
September 2005 indicate psychiatric treatment with diagnoses 
of major depressive disorder, dysthmia, PTSD related to 
childhood emotional, physical and sexual abuse, and alcohol 
dependence.

The veteran underwent a VA psychology evaluation in February 
2007.  On examination, the VA examining psychologist noted 
that the veteran's service medical records indicated repeated 
injuries and gastro-intestinal distress, as well as chest 
pain and irregular heartbeat, and that she often presented 
for medical care while in service.  The examiner opined that 
it was likely that the veteran was experiencing anxiety and 
depressed mood intermittently by 1976, which, as she stated, 
she self-medicated with alcohol, and that the frequency of 
her medical visits for symptoms that could be associated with 
anxiety increased once she was in the military for an 
extended period.  The veteran was diagnosed as having chronic 
PTSD, moderate recurrent major depressive disorder, and 
generalized anxiety disorder.  The examiner noted that the 
veteran had been troubled by anxiety and depression since 
traumatic experiences in the military, and that, while she 
had childhood trauma, she was able to perform her assignments 
more than adequately in the military, suggesting that the 
orderliness of this environment was conducive to her ability 
to achieve, but that the stress of sexual harassment and the 
trauma of sexual assault took a toll on the veteran.  The 
examiner noted that the veteran began to experience somatic 
complaints and anxiety attacks, and also had bouts of 
depression, and that while her childhood issues may have 
predisposed her toward more active symptomatology, her 
military sexual issues became the catalyst for the emergence 
of these symptoms in her adult life.

A statement received in February 2004 from the veteran's in-
service stage band director, J.C., indicates that, after the 
veteran had been in the band for about a year, she appeared 
to become withdrawn and unhappy.  The statement furthermore 
indicated that, while her job performance standards remained 
high, it seemed that she no longer enjoyed being in the stage 
band or socializing with other members of the unit, that the 
only time she had fun was when alcoholic drinks were provided 
and she had a few, and that she developed a negative 
attitude.

After a review of the record, the Board finds the evidence of 
record to be in relative equipoise.  The medical evidence 
indicates a current diagnosis of PTSD.  Also, on February 
2007 VA psychology evaluation, the VA examiner, after a 
review of the veteran's service medical records, linked the 
veteran's PTSD symptoms to traumatic experiences in the 
military.

With respect to credible supporting evidence that the 
veteran's claimed in-service stressors occurred, the Board 
notes that the military record in this case contains no 
documentation that a personal assault occurred.  However, 
evidence of substance abuse such as alcohol or drugs and lay 
statements describing episodes of depression are examples of 
behavior changes occurring at the time of an incident that 
may indicate the occurrence of an in-service stressor.  The 
February 2004 lay statement of J.C. indicates such 
depression, as he described how the veteran became withdrawn 
and unhappy after a year in the military, that she no longer 
enjoyed being in the stage band or socializing with other 
members of the unit, and that the only time she had fun was 
when alcoholic drinks were provided and she had a few.

Furthermore, the Board notes that secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence in the veteran's service medical 
records of repeated treatment for chest pain, minor muscle 
pain and injuries, diarrhea, vomiting and nausea, and 
gastritis was interpreted by the February 2007 VA 
psychologist as indicating that the veteran was experiencing 
anxiety and depressed mood intermittently by 1976, which she 
self-medicated with alcohol, and that the frequency of her 
medical visits for symptoms that could be associated with 
anxiety increased once she was in the military for an 
extended period.

In light of the February 2007 VA psychological evaluation 
that linked PTSD to the veteran's period of service after an 
analysis of behavior changes indicated in the veteran's 
service medical records, and the statement of J.C. 
corroborating veteran's behavior changes in service, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that PTSD is etiologically related to the veteran's 
period of service.

Accordingly, service connection for PTSD is warranted in the 
instant case.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


